Title: To George Washington from Hugh Hughes, 16 February 1781
From: Hughes, Hugh
To: Washington, George


                        
                            Sir
                            Fish Kill Feby 16th 1781
                        
                        Very unfortunately I was absent when your Excellency’s Commands arrived, but, as my Assistant informs me that
                            every Thing was done that was required, I hope they have been attended to agreeably to your Excellency’s Wish. If they
                            have not, it is contrary to positive, Standing Orders, which shall be complied with, whenever your Excellency shall be
                            pleased to Order me informed of a Deficiency. I have the Honour to be, with the greatest Respect Your Excellency’s most
                            Obedt & very humble Servant
                        
                            H. Hughes
                        
                    